29 So. 3d 1210 (2010)
MIAMI-DADE COUNTY, Appellant,
v.
DEPARTMENT OF COMMUNITY AFFAIRS, Appellee.
No. 1D09-4382.
District Court of Appeal of Florida, First District.
March 17, 2010.
*1211 R.A. Cuevas, Jr., Miami-Dade County Attorney, and Dennis A. Kerbel, Assistant County Attorney, Miami, for Appellant.
Bill McCollum, Attorney General, and Patricia Gleason, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of September 11, 2009, the Court has determined that the order on appeal constitutes a final administrative order subject to appellate review. This Court has held that the complete failure to consider or make explicit rulings on each exception filed in response to an administrative recommended order renders the order nonfinal. See Cocktails Plus v. Dept. of Bus. and Profl Regulation, 958 So. 2d 1154 (Fla. 1st DCA 2007). However, we decline to extend this holding to the instant situation where the lower tribunal clearly considered the exceptions, but failed to rule on each exception individually. The show cause order is hereby discharged.
BENTON, THOMAS, and MARSTILLER, JJ., concur.